DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daisy Yau on 3/19/2021.
The application has been amended as follows:
Claim 21 - CANCELLED.
Claim 22 - CANCELLED.
Claim 23 - CANCELLED.
Claim 24 - CANCELLED.

Status of Claims
Claim 7 was cancelled and Claims 21-24 were added with the Applicant response/ claim amendments received 2/24/2021; however, Claims 21-24 are cancelled by Examiner Amendment (see above). Therefore, Claims 1-6 and 8-20 are pending for application 15/974,552, and examined below.


Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to determining student retention risk information at an educational institution. Each independent claim identifies the uniquely distinct features “determining, for each particular student of a plurality of students at an educational institution, risk information corresponding to one or more of: a risk of the particular student dropping out of the educational institution or a risk of the particular student transferring to a different educational institution; wherein the risk information is determined using a machine-learning model trained with historical data associated with prior students; wherein determining the risk information for a target student of the plurality of students comprises: identifying at least a subset of the prior students that share one or more attributes with the target student; determining a risk score for the target student based on (a) a number or percentage of the subset of prior students that graduated from the educational institution or (b) a number or percentage of the subset of prior students that dropped out or transferred away from the educational institution; based on the risk information, categorizing each particular student of the plurality of students into .”  The closest prior art, Zelenka et al. (US 2014/0188442 A1) and Arnold et al. (US 8,412,736 B1) disclose(s) 
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 10, and 20 include specific limitations for determining student retention risk information at an educational institution that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

March 30, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629